Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalaries et al. (United States Patent Application Publication US 2014/0007073), hereinafter Cavalaries in view of Flynn (United States Patent Application Publication US 2006/0174240), hereinafter Flynn.

Regarding claim 1, Cavalaries teaches the method comprising: in response to a request to load an image from existing image, obtaining an identifier from the image; (Fig. 3 304 “Identifiers” 306 “Descriptions” 308 “Metadata,” [0019] “The computing device 102 shown in FIG. 2 includes system firmware 202 that may be associated with the particular processing system, architecture, and/or platform for the device, which in this example is depicted as being a system on chip (SoC) processor 124(1). Various other example hardware resources shown in FIG. 2 that may have corresponding device firmware 204 that is updateable include different radios, sensors, controllers, components, and devices labeled as hardware resources 124(2) to 124(20). Each resource may have its own associated device firmware 204. Updates to device firmware 204 may be matched to resources and applied on an individual basis.” [0041] “the firmware manager 126 may be configured to implement an interrogation scheme to request and obtain resource data at various times…This may occur during a boot sequence and periodically and/or on-demand thereafter. This interrogation technique may be used in addition to or in lieu of populating a table through which the OS may discover and enumerate resources for a platform.” [0045] “core system firmware is responsible for allocating and populating the data structure in the designated format. This may occur during a boot sequence for the platform. A different instance of the resource data structure may be instantiated for each boot sequence to reflect current data for the firmware resources. The data structure may be exposed to the operating system 108 and/or firmware manager 126 via UEFI or another suitable interface (e.g., ACPI, BIOS, custom APIs, etc.).” [0050] “the firmware manager 126 may be configured to interact with system firmware 202 to obtain resource data 128 that describes various resources associated with a computing system. The interaction may occur via UEFI, ACPI, BIOS, and so forth.” [0060] “The package may contain an identifier for a corresponding resource, a binary file that encompasses the firmware image for the update, and any additional information to enable the system firmware to handle and execute the package.” During a boot sequence, the GUID corresponding to each component is identified. Each identifier is used to identify the firmware for each component. Furthermore, during a boot sequence for the platform, a core system firmware allocates and populates the data structure, which includes the identifier. The firmware manager interacts with system firmware to obtain resource data containing the identifiers, which is interpreted as obtaining an identifier from the image. This also occurs during a boot sequence.)
employing the identifier to determine whether an updated image is available for the image; ([0050] “Resources for a platform that have updateable firmware are discovered (block 502)… The interaction may occur via UEFI, ACPI, BIOS, and so forth. In one approach, the firmware manager 126 discovers resources by referencing a resource data structure 302 in a suitable format as described previously. Each resource may be identified by a corresponding identifier 302 and may be associated with respective descriptions 306 and/or metadata 308.” Using the identifier in a resource data structure, which is interpreted as employing the identifier, the updateable firmware are discovered, which is interpreted as determine whether an updated image is available for the image.) and 
upon determining that an updated image is available for the image, loading the updated image rather than the image. (Fig. 5 508 “Distribute the detected firmware updates to corresponding resources to initiate firmware updates by the resources” [0056] “Firmware updates available for one or more of the resources are detected (block 506) and the detected firmware updates are distributed to corresponding resources to initiate firmware updates by the resources (block 508).” [0059] “Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” [0070] “During the updates and/or upon completion of updates, feedback regarding installation of the updates including the status of each update, error information, progress indication, and so forth may be supplied by the system firmware back to the operating system.” Based on the detection of the updatable firmware, which is interpreted as upon determining that an updated image is available for the image, the corresponding firmware is distributed to initiate the firmware update. Then, upon reboot, the updatable firmware are loaded into the physical memory for installation.)
However, Cavalaries does not explicitly teach a BIOS image.
Flynn teaches a BIOS image. ([0002] “firmware that performs POST on a PC, including BIOS firmware, and more particularly to updating firmware in a secure manner.” Firmware that performs POST on a PC including BIOS firmware is interpreted as a BIOS image. Furthermore, updating firmware such as BIOS firmware is interpreted as updating a BIOS image.)
Cavalaries by incorporating the teaching of Flynn of updating a BIOS image. They are all directed toward updating firmware. As recognized by Flynn, there has been an increased demand for firmware code to be made available to PC’s pre-boot such as increasing complexity of the operations required to be performed by the firmware (BIOS or Framework) in starting a PC and making it ready to load an operating system. ([0003]) In addition, as updating hardware and software of components in a device and security, the BIOS firmware needs to updated in order to avoid errors with newly added hardware and improve security. Furthermore, BIOS is a firmware typically stored in a ROM as well known in the art before the effective filing date of the claimed invention. Therefore, it would be advantageous to incorporate the teaching of Flynn of updating the BIOS image in order to improve integrity of the system with newly added hardware and security.

Regarding claim 2, Cavalaries in view of Flynn teaches all the limitations of the method of claim 1, as discussed above. 
Cavalaries, as modified above, further teaches wherein obtaining the identifier from the image comprises detecting that the image includes a selective update capability field and reading the identifier from the selective update capability field. (Fig. 4 404 “Generate identifiers for each of the plurality of resources that are designated” 406 “Populate the data structure with entries for each of the plurality of resources that include the identifiers” Each resource or each component with own associated device firmware has corresponding identifier, description, and metadata. Then, during boot sequence, such identifier, description, and metadata are collected to generate the resource data structure.)
Flynn teaches a BIOS image. ([0002] “firmware that performs POST on a PC, including BIOS firmware, and more particularly to updating firmware in a secure manner.” Firmware that performs POST on a PC including BIOS firmware is interpreted as a BIOS image. Furthermore, updating firmware such as BIOS firmware is interpreted as updating a BIOS image.)

Regarding claim 3, Cavalaries in view of Flynn teaches all the limitations of the method of claim 1, as discussed above. 
Cavalaries, as modified above, further teaches wherein employing the identifier to determine whether an updated image is available for the image comprises determining whether the identifier is mapped to a storage location. ([0050] “Resources for a platform that have updateable firmware are discovered (block 502)… The interaction may occur via UEFI, ACPI, BIOS, and so forth. In one approach, the firmware manager 126 discovers resources by referencing a resource data structure 302 in a suitable format as described previously. Each resource may be identified by a corresponding identifier 302 and may be associated with respective descriptions 306 and/or metadata 308.” [0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location.” Using the identifier or GUID, the updateable firmware are discovered. Then, the firmware package for the update is extracted to a designated storage location, which is interpreted as determining whether the identifier is mapped to a storage location.)
Flynn teaches a BIOS image. ([0002] “firmware that performs POST on a PC, including BIOS firmware, and more particularly to updating firmware in a secure manner.” Firmware that performs POST on a PC including BIOS firmware is interpreted as a BIOS image. Furthermore, updating firmware such as BIOS firmware is interpreted as updating a BIOS image.)

Regarding claim 4, Cavalaries in view of Flynn teaches all the limitations of the method of claim 2, as discussed above. 
Cavalaries, as modified above, further teaches wherein loading the updated image comprises loading the updated image from the storage location to which the ([0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location… Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” The firmware package stored in the designated storage location is passed into system firmware and installed with the pointer. The update process is performed using the identifier for the corresponding resource. Thus, as discussed above, the firmware package for the update is mapped by the identifier.)
Flynn teaches a BIOS image. ([0002] “firmware that performs POST on a PC, including BIOS firmware, and more particularly to updating firmware in a secure manner.” Firmware that performs POST on a PC including BIOS firmware is interpreted as a BIOS image. Furthermore, updating firmware such as BIOS firmware is interpreted as updating a BIOS image.)

Regarding claim 5, Cavalaries in view of Flynn teaches all the limitations of the method of claim 1, as discussed above. 
Cavalaries, as modified above, further teaches prior to loading the updated image, verifying the updated image. ([0071] “The security policies may specify pre-install checks to be performed examples of which include, validating the source and integrity of update payloads, confirming the version of the update, and ensuring that there is sufficient power and storage available to perform the updates. Updates may be aborted if one or more pre-install checks fail. The security policies may also specify post-install checks examples of which include checking the installed firmware image, confirming proper installation, reporting errors, and/ or handling any errors encountered.” Before installing the updated firmware, the source and integrity of update payloads are validated, which is interpreted as prior to loading the updated image, verifying the updated image.)
Flynn teaches a BIOS image ([0002] “firmware that performs POST on a PC, including BIOS firmware, and more particularly to updating firmware in a secure manner.” Firmware that performs POST on a PC including BIOS firmware is interpreted as a BIOS image. Furthermore, updating firmware such as BIOS firmware is interpreted as updating a BIOS image.) and a signature of the updated BIOS image. ([0038] “This driver is invoked through the protocol, and transforms the opaque representation as the file is extracted from the Firmware Volume and placed in memory. Examples of possible transformations include the decryption of the opaque representation or the checking of a digital signature on the opaque representation.” The digital signature for the firmware including a BIOS firmware are checked.)

Regarding claim 6, Cavalaries in view of Flynn teaches all the limitations of the method of claim 1, as discussed above. 
Cavalaries, as modified above, further teaches in response to a request to load a second image from the existing image, obtaining a second identifier from the second image; ([0075] “One or more resources associated with a platform are registered for collective handling of firmware updates through an operating system of the platform (block 602).” As discussed above in the claim 1, the identifier for each resource and corresponding firmware is obtained.)
employing the second identifier to determine whether an updated image is available for the second image; ([0075] “Firmware updates are detected that are available for one or more resources that are registered (block 604) and available firmware updates that are applicable to the one or more resources that are registered are ascertained (block 606). As mentioned, identifiers associated with update packages may be used to determine applicability of updates and target the updates to matching resources.” Each identifier for each resources is used to discover or determine if the update is available.) and 
([0058] “the firmware manager may recognize the current version of firmware that is installed for a particular resource and determine when a newer version is available. Older versions of the firmware may be ignored and therefore may not produce matches, unless a rollback to a previous version is initiated…some updates may be specific to processor architecture or other specific configuration aspects of the platform. Any updates that are not designated for the particular platform may also be ignored.” When the firmware updates are available, the detected firmware updates are distributed and installed.)
Flynn teaches a BIOS image. ([0002] “firmware that performs POST on a PC, including BIOS firmware, and more particularly to updating firmware in a secure manner.” Firmware that performs POST on a PC including BIOS firmware is interpreted as a BIOS image. Furthermore, updating firmware such as BIOS firmware is interpreted as updating a BIOS image.)

Regarding claim 7, Cavalaries in view of Flynn teaches all the limitations of the method of claim 6, as discussed above.
Flynn further teaches wherein determining that an updated BIOS image is not available for the second BIOS image comprises determining that the second identifier is not mapped to a storage location. ([0052] “The retrieval driver has access to a variable stored in non-volatile storage that describes a search path for "where to look" for the drivers. Search paths are commonly used in operating systems to provide a means for a referred to executable to be found, loaded, and executed in memory.” [0053] “The Retrieval Driver iterates through the search path elements in sequence. The search path represents a "preferred order" of searching for the Virtual ROM module. For each such element in the search path, the driver attempts retrieval of the Virtual ROM module using that element. Each element may be encoded as a "URI template," where a Universal Resource Identifier (or Universal Resource Locator), as is commonly used in browsers and the Internet, incompletely specifies the location of the corresponding file. This incomplete specification may simply be a variable that is filled in with the GUID that is associated with the Virtual ROM module.” [0054] “The retrieval attempt with any particular element may fail to find the corresponding Virtual ROM module, in which case an attempt is made to retrieve the next element in the search path.” Using the search path, which uses a Universal Resource Identifier to specify the location of the file or a storage location, the virtual ROM module with GUID is searched. If it is not matched, which is interpreted as the second identifier is not mapped to a storage location, then the firmware is not available at the storage location.)

Regarding claim 8, Cavalaries in view of Flynn teaches all the limitations of the method of claim 7, as discussed above.
Cavalaries, as modified above, further teaches storing an updated second image at a particular storage location; and mapping the second identifier to the particular storage location. ([0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location…Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” As discussed above, one or more firmware are updated, which includes an updated second firmware. The second firmware is copied to a designated storage location, which is interpreted as storing an updated image at a particular storage location. The pointers to load and install for the updated second firmware is interpreted as mapping the second identifier to the particular storage location.)
Flynn teaches a BIOS image. ([0002] “firmware that performs POST on a PC, including BIOS firmware, and more particularly to updating firmware in a secure manner.” Firmware that performs POST on a PC including BIOS firmware is interpreted as a BIOS image. Furthermore, updating firmware such as BIOS firmware is interpreted as updating a BIOS image.)

9, Cavalaries in view of Flynn teaches all the limitations of the method of claim 8, as discussed above.
Cavalaries, as modified above, further teaches in response to another request to load the second image from the existing image, obtaining the second identifier from the second image; ([0041] “the firmware manager 126 may be configured to implement an interrogation scheme to request and obtain resource data at various times…This may occur during a boot sequence and periodically and/or on-demand thereafter. This interrogation technique may be used in addition to or in lieu of populating a table through which the OS may discover and enumerate resources for a platform.” [0019] “Updates to device firmware may be matched to resources and applied on an individual basis.” [0056] “Updates may be accessed and downloaded from a server over a network on an individual basis (e.g., navigation of a browser to obtain selected updates).” As discussed above, the identifier for each firmware is assigned to each individual resource for update. Each update process is on individual basis. Thus, interrogation scheme for each resource including obtaining identifier for each firmware is individually performed.)
determining that the second identifier is mapped to the particular storage location; ([0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location.”) and 
loading the updated second image from the particular storage location. ([0059] “Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.”)
Flynn teaches a BIOS image. ([0002] “firmware that performs POST on a PC, including BIOS firmware, and more particularly to updating firmware in a secure manner.” Firmware that performs POST on a PC including BIOS firmware is interpreted as a BIOS image. Furthermore, updating firmware such as BIOS firmware is interpreted as updating a BIOS image.)

Regarding claims 11-15, the claims 11-15 are one or more computer storage media storing computer executable instructions of the method claims 11-15. Cavalaries teaches one or more computer storage media storing computer executable instructions. (Fig. 7 706 “Computer-readable Media” [0087] “a hardware element may operate as a processing device that performs program tasks defined by instructions, modules, and/or logic embodied by the hardware element as well as a hardware device utilized to store instructions for execution, e.g., the computer-readable storage media described previously.”) The claims 11-15 do not further teach or define the limitation 1, 3, 4, 6, 8, and 9 above. Therefore, Cavalaries in view of Flynn teaches all the limitations of the claims 11-15.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cavalaries in view of Flynn as applied to claim 1 above, and further in view of Konetski et al. (United States Patent Application Publication US 2013/0276128), hereinafter Konetski.

Regarding claim 10, Cavalaries in view of Flynn teaches all the limitations of the method of claim 1, as discussed above.
However, Cavalaries in view of Flynn does not teach in response to a request to load a second BIOS image from the existing BIOS, determining that the second BIOS does not include a selective update capability field; and in response to determining that the second BIOS does not include a selective update capability field, loading the second BIOS image from the existing BIOS.
Konetski teaches in response to a request to load a second BIOS image from the existing BIOS, determining that the second BIOS does not include a selective update capability field; (Fig. 3 66 “Option ROM Flag?” [0025] “a flow diagram depicts a process for securely updating an option ROM. The process begins at step 66 with detection upon system initialization of an option ROM update enable bit set in the BIOS or other system initialization firmware.” At step 66 in Fig. 3, the option flag such as an option ROM update enable bit set in the BIOS, which is interpreted as a selective update capability field, ) and 
in response to determining that the second BIOS does not include a selective update capability field, loading the second BIOS image from the existing BIOS. ([0021] “If an option ROM update enable bit 48 is set, then option ROM updater 40 initiates installation of the option ROM update on the auxiliary subsystem.” Only when the option ROM update enable bit or a selective update capability field is set, the update is initiated. Thus, if a selective update field is not set, as shown in Fig. 3, the update is ended and progress to booting, which loads the second BIOS image from the existing BIOS.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cavalaries in view of Flynn by incorporating the teaching of Konetski of in response to a request to load a second BIOS image from the existing BIOS, determining that the second BIOS does not include a selective update capability field and in response to determining that the second BIOS does not include a selective update capability field, loading the second BIOS image from the existing BIOS. They are all directed toward updating firmware. As recognized by Konetski, an effort to protect option ROMs from malicious code during updates of option ROM firmware is to write-protect the ROM. ([0008]) However, having a write-protect that prevents any updates limits maintenance options for the option Konetski of in response to a request to load a second BIOS image from the existing BIOS, determining that the second BIOS does not include a selective update capability field and in response to determining that the second BIOS does not include a selective update capability field, loading the second BIOS image from the existing BIOS in order to improve the security from malicious code.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavalaries in view of Mahmoud (United States Patent US 6425079), hereinafter Mahmoud.
Cavalaries teaches a computing system (Fig. 1 102 “Computing Device”) comprising: one or more processors; (Fig. 1 104 “Processing System”) and wherein the existing image implements an image loader; (Fig. 1 126 “Firmware Manager” [0020] “The computing device 102 of FIG. 1 also includes a firmware manager 126 that resides on the computer-readable media and which is executable by the processor(s). The firmware manager 126 represents functionality to implement a firmware update system and perform various techniques to collectively manage firmware updates for a plurality of hard ware resources 124 as described above and below.”) wherein the image loader is configured to implement a method during a boot process for selectively updating images included in the existing image, ([0041] “This may occur during a boot sequence and periodically and/or on-demand thereafter. This interrogation technique may be used in addition to or in lieu of populating a table through which the OS may discover and enumerate resources for a platform.”) the method comprising: in response to a request to load a first image included in the existing image, determining that the first image includes a selective update capability field; (Fig. 4 404 “Generate identifiers for each of the plurality of resources that are designated” 406 “Populate the data structure with entries for each of the plurality of resources that include the identifiers” Each resource or each component with own associated device firmware has corresponding identifier, description, and metadata. Then, during boot sequence, such identifier, description, and metadata are collected to generate the resource data structure.) obtaining a first identifier defined in the selective update capability field of the first image; (Fig. 3 304 “Identifiers” 306 “Descriptions” 308 “Metadata,” [0019] “The computing device 102 shown in FIG. 2 includes system firmware 202 that may be associated with the particular processing system, architecture, and/or platform for the device, which in this example is depicted as being a system on chip (SoC) processor 124(1). Various other example hardware resources shown in FIG. 2 that may have corresponding device firmware 204 that is updateable include different radios, sensors, controllers, components, and devices labeled as hardware resources 124(2) to 124(20). Each resource may have its own associated device firmware 204. Updates to device firmware 204 may be matched to resources and applied on an individual basis.” [0041] “the firmware manager 126 may be configured to implement an interrogation scheme to request and obtain resource data at various times…This may occur during a boot sequence and periodically and/or on-demand thereafter. This interrogation technique may be used in addition to or in lieu of populating a table through which the OS may discover and enumerate resources for a platform.” [0045] “The data structure may be exposed to the operating system 108 and/or firmware manager 126 via UEFI or another suitable interface (e.g., ACPI, BIOS, custom APIs, etc.).” [0050] “The interaction may occur via UEFI, ACPI, BIOS, and so forth.” During a boot sequence, the GUID corresponding to each component is identified. Each identifier is used to identify the firmware for each component.)
determining that the first identifier is mapped to a first storage location; ([0050] “Resources for a platform that have updateable firmware are discovered (block 502)… The interaction may occur via UEFI, ACPI, BIOS, and so forth. In one approach, the firmware manager 126 discovers resources by referencing a resource data structure 302 in a suitable format as described previously. Each resource may be identified by a corresponding identifier 302 and may be associated with respective descriptions 306 and/or metadata 308.” [0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location.” Using the identifier or GUID, the updateable firmware are discovered. Then, the firmware package for the update is extracted to a designated storage location, which is interpreted as determining whether the identifier is mapped to a storage location.) and loading an updated first image that is stored at the first storage location rather than loading the first image from the existing image. ([0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location… Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” The firmware package stored in the designated storage location is passed into system firmware and installed with the pointer. The update process is performed using the identifier for the corresponding resource. Thus, as discussed above, the firmware package for the update is mapped by the identifier.)
However, Cavalaries does not teach computer storage media storing existing BIOS, a plurality of BIOS images.
Mahmoud teaches computer storage media storing existing BIOS, (Fig. 6 “Option BROM BIOS Chip”) and a plurality of BIOS images. (Fig. 6 216, 272, 282, 292, “BIOS Image 1” “BIOS Image 2” “BIOS Image n”)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cavalaries by incorporating the teaching of Mahmoud of computer storage media storing existing BIOS, and a plurality of BIOS images. They are all directed toward firmware in a computer system. As the functionality of a computing system improves, the number of components from various vendors are integrated into single computing system. By having plurality of BIOS images, the compatibility between various components and fixing bugs or errors can be improved. Therefore, it would be advantageous to incorporate the teaching of Mahmoud of computer storage media storing existing BIOS, and a plurality of BIOS images in order to improve the compatibility between various components and remove bugs or errors.

17, Cavalaries in view of Mahmoud teaches all the limitations of the computing system of claim 16, as discussed above.
Cavalaries, as modified above, further teaches wherein the method further comprises: in response to a request to load a second image included in the existing image, determining that the second image includes a selective update capability field; (Fig. 4 402 “Instantiate a data structure configured to designate a plurality of resources of a computing device for which updates to firmware are handled collectively through an operating system.” Fig. 5 502 “Discover resources for a platform that have updateable firmware” 506 “Detect firmware updates available for one or more of the resources”) obtaining a second identifier defined in the selective update capability field of the second image; (Fig. 4 “Generate identifiers for each of the plurality of resources that are designated.”) determining that the second identifier is not mapped to a storage location; ([0058] “the firmware manager may recognize the current version of firmware that is installed for a particular resource and determine when a newer version is available. Older versions of the firmware may be ignored and therefore may not produce matches, unless a rollback to a previous version is initiated…some updates may be specific to processor architecture or other specific configuration aspects of the platform. Any updates that are not designated for the particular platform may also be ignored.” Any update not designated for the particular platform is interpreted as not mapped to a storage location. Updates are performed based on the identifier such as GUID as shown in Fig. 3 and Fig. 5.) and loading the second image from the existing image. ([0059] “Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.”)
 Mahmoud teaches a BIOS image. (Fig. 6 216, 272, 282, 292, “BIOS Image 1” “BIOS Image 2” “BIOS Image n”)

Regarding claim 18, Cavalaries in view of Mahmoud teaches all the limitations of the computing system of claim 17, as discussed above.
Cavalaries, as modified above, further teaches wherein the method further comprises: in response to a subsequent request to load the second image included in the existing image, determining that the second identifier is mapped to a second storage location; and loading an updated second image from the second storage location rather than loading the second image from the existing image. ([0059] “Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” The updated firmware for each resource is individually discovered, which is interpreted as in response to a subsequent request to load the second BIOS image included in the existing BIOS, and updated using corresponding identifier. The designated storage location is mapped to each resource with corresponding identifier, which is interpreted as determining that the second identifier is mapped to a second storage location. Upon system reboot, the updated second BIOS in the designated storage location is loaded and installed.)
Mahmoud teaches a BIOS image. (Fig. 6 216, 272, 282, 292, “BIOS Image 1” “BIOS Image 2” “BIOS Image n”)

Regarding claim 19, Cavalaries in view of Mahmoud teaches all the limitations of the computing system of claim 16, as discussed above.
Cavalaries, as modified above, further teaches wherein the computer storage media stores GUID-to-location mappings, and wherein determining that the first identifier is mapped to the first storage location comprises accessing the GUID-to-location mappings. ([0059] “The firmware manager 126 may stage any matching firmware packages such that the packages are executed during the next boot sequence to cause installation of the updates. This may involve processing the firmware packages, extracting the payloads, and/or copying the payloads for the updates to a designated storage location…Upon system reboot, the firmware manager may load the payloads into physical memory and create an array of pointers for installation. The array and the payloads may then be passed into system firmware to perform the updates.” [0060] “firmware update packages are distributed as payloads that are conveyed by the OS/firmware manager for consumption by the resources and/or system firmware…The package may contain an identifier for a corresponding resource, a binary file that encompasses the firmware image for the update, and any additional information to enable the system firmware to handle and execute the package.” Fig. 3 shows identifiers as GUID for each resource. Then, each firmware update for each resource is extracted and/or copied to a designated storage location, which is interpreted as determining that the first identifier is mapped to the first storage location. Furthermore, each update is individually performed. Thus, each identifier is related to a designated storage location, which is interpreted as accessing the GUID-to-location mappings.)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cavalaries in view of Mahmoud (United States Patent US 6425079), hereinafter Mahmoud, as applied to the claim 16, and further in view of Flynn.

Regarding claim 20, Cavalaries in view of Mahmoud teaches all the limitations of the computing system of claim 16, as discussed above.
Cavalaries, as modified above, further teaches loading the updated first image after verifying a signature of the updated first image. ([0071] “The security policies may specify pre-install checks to be performed examples of which include, validating the source and integrity of update payloads, confirming the version of the update, and ensuring that there is sufficient power and storage available to perform the updates. Updates may be aborted if one or more pre-install checks fail. The security policies may also specify post-install checks examples of which include checking the installed firmware image, confirming proper installation, reporting errors, and/ or handling any errors encountered.” Before installing the updated firmware, the source and integrity of update payloads are validated, which is interpreted as prior to loading the updated image, verifying the updated image.)
Mahmoud further teaches a BIOS image. (Fig. 6 216, 272, 282, 292, “BIOS Image 1” “BIOS Image 2” “BIOS Image n”)
However, Cavalaries in view of Mahmoud does not teach a signature of the updated first BIOS image.
Flynn teaches a signature of the updated first BIOS image. ([0038] “This driver is invoked through the protocol, and transforms the opaque representation as the file is extracted from the Firmware Volume and placed in memory. Examples of possible transformations include the decryption of the opaque representation or the checking of a digital signature on the opaque representation.” The digital signature for the firmware including a BIOS firmware are checked.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cavalaries Mahmoud by incorporating the teaching of Flynn of a signature of the updated first BIOS image. They are all directed toward firmware in a computing system. As well known in the art before the effective filing date of the claimed invention, the security of the computing system are important, especially BIOS firmware that initiates the hardware during the booting process. When BIOS is updated, the computing system is vulnerable from attacks to the system. Thus, using a signature to verify the integrity of the source and the received updates, the security of the computing system is improved. Therefore, it would be advantageous to incorporate the teaching of Flynn of a signature of the updated first BIOS image in order to improve the security of the computing system.

Response to Arguments
Applicant's arguments filed 7/23/2021 with respect  have been fully considered but they are not persuasive.
Applicant argues that 
A proper interpretation of this limitation must necessarily consider that (1) during the boot process, (2) a request is received to load a BIOS image from existing BIOS, and (3) in response to such a request, an identifier is obtained from the BIOS image that was requested to be loaded. Cavalaris does not teach or suggest anything like this.
Cavalaris, which is an operating system process and therefore is not performed during the boot process (i.e., the operating system is loaded after the BIOS is loaded), describes a process for allowing the operating system to manage firmware updates in a similar manner as device driver updates are managed. See Cavalaries, 0055. Cavalaris can then use these GUIDs as part of making the hardware components appear as plug and play devices. It is again noted that all this functionality is performed by a component of the operating system which necessarily means the functionality is not performed during the boot process when the BIOS is loaded.
 	Remarks Page 7

	Firstly, examiner respectfully disagrees with the applicant argument that Cavalaries does not teach or suggest (1) during the boot process. As discussed above in the claim rejection under 35 U.S.C. 103, as disclosed in the specification paragraphs [0032], [0037], [0041], [0045], and [0059], the generating identifiers for resources and obtaining identifiers from the system firmware for resources are performed during the boot sequence, which is interpreted as during the boot process.

	Secondly, examiner respectfully disagrees with the applicant applicant argument that Cavalaries does not teach or suggest that (2) a request is received to load a BIOS image from existing BIOS. As discussed above in the claim rejection under 35 U.S.C. 103, Cavalaries teach or suggest that obtaining the identifier from the image at the start-up of the platform and during a boot sequence. ([0056]) At the start-up during the boot sequence, the firmware manager checks for firmware updates. At the start-up, the boot code or the existing image of the platform to start or boot the platform requests to load firmware, which also checks available updates. ([0056]) Thus, the start-up of the platform is interpreted as a request to load an image from existing image.

	Applicant further argues
Claim 1 also recites the limitation of "employing the identifier [which was obtained from the BIOS image in response to the request to load the BIOS image from existing BIOS] to determine whether an updated BIOS image is available for the BIOS image." Cavalaris does not teach or suggest this. Again, because Cavalaris does not obtain an identifier from a BIOS image that is to be loaded, it cannot use such an identifier to determine whether an updated BIOS image is available for the BIOS image. Notably, this step is performed "during a boot process" at the time when the BIOS image is to be loaded.
Remarks Page 8

employing the identifier [which was obtained from the BIOS image in response to the request to load the BIOS image from existing BIOS] to determine whether an updated BIOS image is available for the BIOS image. As discussed above, Cavalaris teaches or suggest that the identifier is obtained from an existing image. Then, using the identifier, the available updates for firmware is checked at the start-up. ([0056]) The firmware manager then match updates and distribute updates to appropriate resources. ([0057]) 
	
	Applicant further argues
Claim 1 further recites that limitation of "upon determining that an updated BIOS image is available for the BIOS image, loading the updated BIOS image rather than the BIOS image." The claimed functionality results in the updated BIOS image being loaded rather than the BIOS image even though the request was "to load [the] BIOS image." In other words, the claimed embodiments alter the boot process and particularly the loading of BIOS images during the boot process. Cavalaris does not teach or suggest anything like this.
Remarks Page 8

	Examiner respectfully disagrees with applicant’s argument that the claimed embodiments alter the boot process and particularly the loading of BIOS images during the boot process. it is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In Re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim discloses “loading the updated BIOS image rather than the BIOS image,” which does not discloses altering the boot process to load the updated image during the boot process. The claim discloses loading the updated BIOS image rather than the BIOS image when the update is available, which does not discloses altering the boot process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/H.K./Examiner, Art Unit 2187   

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187